Citation Nr: 0723518	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-28 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for lung cancer, status-post right upper 
lobectomy, from October 15, 2001 to July 10, 2002.

2.  Entitlement to an initial compensable disability rating 
for lung cancer, status-post right upper lobectomy, from July 
11, 2002 to November 15, 2006.

3.  Entitlement to an initial disability rating in excess of 
30 percent for lung cancer, status-post right upper 
lobectomy, from November 16, 2006.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  In that rating decision the RO 
granted service connection for lung cancer, status post right 
upper lobectomy, and assigned an initial rating of 10 percent 
effective from October 15, 2001 to July 10, 2002, and a 
noncompensable rating thereafter.  The veteran appealed to 
the Board as to the initial ratings assigned.   

In December 2005, the claims file was transferred to the 
jurisdiction of the RO in New York, New York.  In May 2006, 
the Board remanded the case to the RO for further 
development.

In a January 2007 rating decision, the RO increased the 
assigned rating for the lung cancer, status post right upper 
lobectomy, to 30 percent, effective November 16, 2006.  Since 
the schedular ratings assigned during the appeal did not 
constitute a full grant of the benefit sought, the issues 
remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Further, because the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, the Board has identified the 
claims on the title page as involving entitlement to higher 
initial evaluations.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).


FINDINGS OF FACT

1.  A pulmonary function test (PFT) in February 2002 shows 
that, after bronchodilator administration, the veteran's 
Forced Expiratory Volume in one second (FEV-1) was 82 percent 
of predicted value; and the ratio of FEV-1/FVC (Forced Vital 
Capacity) was 76 percent.  

2.  A pulmonary function test (PFT) in July 2002 shows that, 
after bronchodilator administration, the veteran's FEV-1 was 
86 percent of predicted value; and the ratio of FEV-1/FVC was 
77 percent.  

3.  A pulmonary function test (PFT) in November 2006 shows 
that, after bronchodilator administration, the veteran's FEV-
1 was 66 percent of predicted value; and the ratio of FEV-
1/FVC was 76 percent.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent, for lung cancer, status-post right upper lobectomy, 
have not been met for the period from October 15, 2001 to 
July 10, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 6844 (2006).

2.  The schedular criteria for a 10 percent evaluation, but 
no higher, for lung cancer, status-post right upper 
lobectomy, have been met for the period from July 11, 2002 to 
November 15, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 6844 (2006).

3.  The schedular criteria for an evaluation in excess of 30 
percent, for lung cancer, status-post right upper lobectomy, 
have not been met for the period from November 16, 2006.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 6844 (2006).





	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters in April 2004 
and June 2006.  In those letters, the RO informed the veteran 
of the types of evidence needed in order to substantiate his 
claims of entitlement to a higher initial disability rating 
for the claimed service-connected disability.  VA has also 
informed the veteran of the division of responsibility 
between the veteran and VA for obtaining that evidence, and 
VA requested that the veteran provide any information or 
evidence in her possession that pertained to such a claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has described the basis for his claim in statements.  The 
claim was subsequently readjudicated and the veteran was 
provided a supplemental statement of the case in January 
2007.  Under these circumstances, the Board determines that 
the notification requirements of the VCAA have been 
satisfied.  Id; Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, to the extent that a 
higher rating for the claimed disability is denied here, the 
question of whether the veteran was provided proper notice as 
to effective dates is moot.  To the extent that a higher 
rating was granted, the RO shall provide any necessary notice 
as to the effective date.   

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, VA and private medical records including 
examination reports, and statements made in support of the 
veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Analysis of the Evaluation of the Initial Disability 
Ratings

For the veteran's service-connected lung cancer, status-post 
right upper lobectomy, he is claiming an initial disabilitiy 
rating in excess of 10 percent from October 15, 2001 to July 
10, 2002, in excess of zero percent from July 11, 2002 to 
November 15, 2006, and in excess of 30 percent from November 
16, 2006.

Private medical records show that in January 1996, a chest X-
ray demonstrated a right upper lobe lesion.  In August 1996, 
the veteran underwent examination by computed tomography (CT) 
of the chest, which revealed a right upper lobe subpleural 
mass, suspicious for malignancy.  Subsequently a biopsy 
revealed cancer.  

In September 1996 the veteran underwent right upper lobectomy 
and lymph node dissection in treatment of carcinoma of the 
right upper lobe.  The associated surgical pathology report 
shows a final diagnosis with respect to the right upper lobe, 
of infiltrating, moderately to poorly differentiated, 
squamous cell carcinoma of the lung, involving the right 
upper lobe of the lung and extending to the subpleural 
alveolar spaces.  The pleura was not penetrated by the 
carcinoma; one hilar node was with no evidence of metastasis; 
surgical resection margins were free of carcinoma.  No 
metastasis was found in several lymph nodes examined. 

Private medical records include reports of subsequent 
periodic CT examinations between October 1997 and May 2000, 
which indicate that there was no return of the lung cancer 
after the September 1996 surgery.  These records generally 
show impressions that there was no evidence of 
malignancy/metastatic disease, or change from previous study.  
A March 2001 private outpatient medical record shows that the 
veteran received a follow-up of his non-small cell lung 
cancer.  That report noted that the veteran had had yearly 
CAT scans and no clinical manifestations of recurrent 
disease.  The impression at that time was Stage I cancer of 
the lung presently with no evidence of disease.  Subsequent 
reports of CT examination in April and September 2001 
indicate there was no return of the disease.

The report of a February 2002 VA respiratory diseases 
examination contains a past medical history of lung cancer of 
the right lung in 1996 for which the veteran underwent right 
upper lobectomy at that time.  He underwent no radiation 
treatment or chemotherapy; and he has had yearly CT scans.  
The report indicated that the veteran was receiving no 
treatment.  On examination, the lungs were clear.  On 
pulmonary function testing, the following findings were 
recorded: FVC 3.99 L, 87 percent predicted; FEV1 3.03 L, 82 
percent predicted; FEV1/FVC 76 percent; flows reduced at low 
lung volumes; and lung volumes normal.  The report contains a 
diagnosis of lung cancer, status post right upper lobectomy, 
1996.

The VA report of a July 11, 2002 pulmonary function test 
contains the following pertinent findings:  FVC 4.22 (pre-
drug predicted), 3.85 (actual), 91 percent predicted; FEV1 
3.42 (pre-drug predicted), 3.01 (actual), 88 percent 
predicted; FEV1/FVC 96 percent predicted.

The report of a November 16, 2006 VA respiratory diseases 
examination shows that the veteran reported complaints of 
dyspnea on exertion of two flights or walking to 10 blocks.  
On examination, the lungs showed clear breath sounds 
bilaterally; with no rales or wheezing, and no cor pulmonale 
or pulmonary hypertension.  On pulmonary function testing, 
the following findings were made: FVC 2.97 L (70 percent); 
FEV1 2.25 L (66 percent); FEV1/FVC 76 percent; TLC 86 
percent; IC 85 percent; RV 72 percent; DLCO not done.  After 
pulmonary function testing, the impression was restrictive 
dysfunction mild, after lobectomy.  The examination report 
contains a diagnosis of lung cancer, status post right lower 
lobectomy, 1996.

Disability evaluations are determined by comparing the 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which are based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question that arises as to which rating 
to apply, the higher rating is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. (2006).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since service 
connection was made effective (i.e., different percentage 
ratings for different periods of time). Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Under Diagnostic Code 6819, malignant neoplasms of any 
specified part of the respiratory system, exclusive of skin 
growths, warrants a 100 percent evaluation.  A note indicates 
that a rating of 100 percent shall continue beyond the 
cessation of any surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure.  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  If 
there has been no local recurrence or metastases, the rating 
shall be based on residuals.  38 C.F.R. § 4.104, Diagnostic 
Code 6819.

In this case, in 1996 the veteran was diagnosed with 
carcinoma of the right upper lobe, for which in September 
1996 he underwent right upper lobectomy.  There has not been 
a recurrence of the cancer since then.  The veteran submitted 
his claim for service connection on October 15, 2001, several 
years after the disease was last active and treated, and 
service connection is in effect from that date.  The veteran 
did not have any malignant neoplasm or associated treatment 
within six months of the effective date of service 
connection.  As there has been no recurrence or metastases, 
the initial evaluation of the lung cancer, status-post right 
upper lobectomy shall be based on residuals.  
 
The residuals of the lung cancer, status-post right upper 
lobectomy are evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 6844, which is the code used for evaluating post-
surgical residual of lobectomy.  Under that code, post-
surgical residuals of a lobectomy shall be evaluated as 10 
percent disabling if FEV-1 is 71 to 80 percent of predicted, 
or; FEV-1/FVC is 71 to 80 percent, or; DLCO (SB) is 66 to 80 
percent of predicted. 

A 30 percent evaluation will be assigned if FEV-1 is 56 to 70 
percent of predicted, or; FEV-1/FVC is 56 to 70 percent, or; 
DLCO (SB) is 56 to 65 percent of predicted. 

A 60 percent evaluation will be assigned if FEV-1 is 40 to 55 
percent of predicted or; FEV-1/FVC is 40 to 55 percent, or; 
DLCO (SB) is 40 to 55 percent of predicted or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio-respiratory 
limit). 

A 100 percent evaluation will be assigned if FEV-1 is less 
than 40 percent of predicted value, FEV-1/FVC is less than 40 
percent, DLCO (SB) is less than 40-percent predicted, or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
requires outpatient oxygen therapy. 38 C.F.R. § 4.97, 
Diagnostic Code 6844 (2006).  
 
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).

Although not specifically indicated in the regulations for 
diseases of the respiratory system, comments to the 
regulation located in the Federal Register, show evidence of 
VA's regulatory intent.  The comments to the rating criteria 
indicate VA's intent to utilize pulmonary function test 
results post-therapy (rather than pre- bronchodilation); 
which is the standard basis for comparison of pulmonary 
function. See 61 Fed. Reg. 46,6720, 46,723 (Sept. 5, 1996).  

The veteran's lung cancer, status-post right upper lobectomy 
is currently evaluated as 10 percent disabling from October 
15, 2001 to July 10, 2002; zero percent disabling from July 
11, 2002 to November 15, 2006; and 30 percent disabling from 
November 16, 2006.  The beginning effective dates for each 
period corresponds, respectively, to: the date of claim, for 
which the evaluation was based on evidence from the February 
2002 VA examination; the July 11, 2002 pulmonary function 
report; and the November 16, 2006 VA examination report.  
These medical reports provide the only medical evidence 
(pulmonary function test findings) consistent with the 
diagnostic criteria under Diagnostic Code 6844.  

For the period from October 15, 2001 to July 10, 2002, 
pulmonary function test findings at the February 2002 VA 
examination show that FEV-1 was 82 percent predicted, and 
show a FEV-1/FVC ratio of 76 percent.  These findings 
correspond to a 10 percent disability rating under Diagnostic 
Code 6844.  Thus, the medical evidence does not warrant an 
evaluation in excess of the current 10 percent for the period 
from October 15, 2001 to July 10, 2002.

For the period from July 11, 2002 to November 15, 2006, 
pulmonary function test findings in the July 11, 2002 VA 
pulmonary function test report show that FEV-1 was 86 percent 
predicted, and show a FEV-1/FVC ratio of 77 percent.  The 
FEV-1 finding of 86 percent predicted does not meet the 
minimum requirement for a compensable rating under Diagnostic 
Code 6844.  However, the finding for FEV-1/FVC of 77 percent 
correspond to a 10 percent disability rating under Diagnostic 
Code 6844, as it lies within the range of 71 to 80 percent 
cited in that code and corresponding to an evaluation of 10 
percent.  Therefore, for the period from July 11, 2002 to 
November 15, 2006, a 10 percent disability rating is 
warranted for the veteran's service-connected lung cancer, 
status-post right upper lobectomy.  For the same reasons, an 
evaluation in excess of 10 percent is not warranted.

For the period from November 16, 2006, pulmonary function 
test findings at the VA examination on that date show that 
FEV-1was 66 percent predicted, and show a FEV-1/FVC ratio of 
76 percent.  The finding for FEV-1 of 66 percent predicted 
corresponds to a 30 percent disability rating under 
Diagnostic Code 6844; and the finding for FEV-1/FVC of 76 
percent corresponds to a 10 percent rating under that code.  
Thus, the medical evidence does not warrant an evaluation in 
excess of the current 30 percent for the period from November 
16, 2006.

There are no other records in the claims file containing any 
relevant evidence that would warrant an increase otherwise.  
In conclusion, the Board finds that a grant of a 10 percent 
evaluation is warranted for lung cancer, status-post right 
upper lobectomy, for the period from July 11, 2002 to 
November 15, 2006.  Otherwise, the Board finds that the 
preponderance of the evidence is against assigning a higher 
initial schedular evaluation for lung cancer, status-post 
right upper lobectomy during any of the periods under 
consideration here.  38 C.F.R. § 4.3. 

Similarly, the Board finds no reason to refer the claim to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment associated with the disability, 
to suggest that the veteran is not adequately compensated by 
the regular rating schedule.  VAOPGCPREC 6-96.  The medical 
evidence and testing do no support his claim.


ORDER

Entitlement to an initial schedular rating in excess of 10 
percent for lung cancer, status-post right upper lobectomy 
for the period from October 15, 2001 to July 10, 2002, is 
denied.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial schedular 10 percent disability 
rating for lung cancer, status-post right upper lobectomy is 
granted from July 11, 2002 to November 15, 2006.

Entitlement to an initial schedular rating in excess of 30 
percent for lung cancer, status-post right upper lobectomy 
for the period from November 16, 2006, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


